BOYER, Acting Chief Judge,
concurs specially.
As recited in the majority opinion, both parties agree “that if the state or a county were not involved” the action was barred by the Statute of Limitations. Were it not for the holding of our Supreme Court in Heidt v. Caldwell, 41 So.2d 303 (Fla.1949), I would not equate the Trustees of the Ala-chua General Hospital, created by a special act, with either the state or the county. However, in the Heidt case, the Supreme Court of Florida, considering a factually similar situation involving the Board of Commissioners of Institutions, held that “the State of Florida was the real plaintiff in interest”, concluding that the Statute of Limitations was inapplicable. Therefore, in reliance upon that case and the authorities therein cited, I agree to reversal.